--------------------------------------------------------------------------------

Exhibit 10.13


MERGE HEALTHCARE INCORPORATED
EQUITY INCENTIVE COMPENSATION PLAN
RESTRICTED STOCK AWARD AGREEMENT




THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”), dated and effective as
of [Date of Grant] (the “Award Date”), is made by and between MERGE HEALTHCARE
INCORPORATED, a Delaware corporation (the “Company”), and [Full Legal Name of
Participant] (the “Grantee”).
 
WHEREAS, the Company has adopted the Merge Healthcare Incorporated 2005 Equity
Incentive Plan, as amended (the “Plan”), pursuant to which the Company may grant
restricted stock;
 
WHEREAS, the Company desires to grant to the Grantee restricted stock as
provided for herein;
 
NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:
 
1.            Grant.  The Company hereby grants to the Grantee an award of
[Written Number of Shares Granted] ([Number of Shares Granted]) shares of
restricted stock (the “Shares”) as of the Award Date, pursuant to approval of
the Compensation Committee and the Board of Directors, all in accordance with
and subject to the terms and conditions set forth in this Agreement.
 
2.            Incorporation of the Plan.  The provisions of the Plan are
incorporated herein by reference and except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan.  All capitalized terms not otherwise defined herein shall have the
meanings set forth in the Plan.
 
3.            Vesting.  Subject to the terms and conditions of this Agreement
and Section 7.3 of the Plan, thirty three percent (33%) of the Shares shall vest
and the restrictions set forth in Section 6 (the “Restrictions”) on the Shares
shall lapse on the first anniversary of the Award Date, thirty three percent
(33%) of the Shares shall vest and the Restrictions on the Shares shall lapse on
the second anniversary of the Award Date, and thirty four percent (34%) of the
Shares shall vest and the Restrictions on the Shares shall lapse on the third
anniversary of the Award Date, provided that the Grantee is continuously
affiliated with the Company from the Award Date through the applicable vesting
date.
 
4.            Issuance.  The Shares shall be issued in book entry form and held
by the Company’s transfer agent until, and subject to forfeiture as provided for
herein, the Shares shall cease to be restricted because such Shares have become
vested hereunder, at which time the Shares shall be released to the Grantee and
the Grantee shall own such vested Shares free of all Restrictions otherwise
imposed by this Agreement.
 
5.            Voting and Dividend Rights.  Upon issuance of the Shares, the
Grantee shall thereupon be a stockholder with respect to all the Shares
represented by book entry account and, subject to the Restrictions, shall have
the rights of a stockholder with respect to such Shares, including the right to
vote such Shares and to receive all dividends and other distributions paid with
respect to such Shares.
 
6.            Transfer Restrictions; Forfeitures.  The Shares (until they become
vested) are non–transferable and may not be assigned, pledged or hypothecated
and shall not be subject to execution, attachment or similar process.  Any
attempt to dispose of any Shares in contravention of the foregoing shall be null
and void and without effect and shall result in the forfeiture of the Shares.
 

--------------------------------------------------------------------------------

7.            Termination of Affiliation.  In the event the Grantee’s
affiliation is terminated with the Company for any reason prior to the vesting
of all Shares, the unvested Shares shall be automatically forfeited by the
Grantee as of the date of termination unless otherwise determined by the Board
in its sole discretion.  In the event of the death of the Grantee, any Shares
that are vested on the date of the Grantee’s death shall be registered in the
name of the beneficiary designated by the Grantee in accordance with the terms
of the Plan.  In the event that no beneficiary has been designated, the Shares
shall be registered in the name of the estate of the Grantee.
 
        8.            Section 83(b) Election.  The Grantee shall be responsible
for the Grantee’s liability that may arise as a result of the transactions
contemplated by this Agreement.  The Grantee shall rely solely on the
determinations of the Grantee’s tax advisors or the Grantee’s own
determinations, and not on any statements or representations by the Company or
any of its agents, with regard to all tax matters.  The acquisition of the
Shares will result in certain tax consequences when the shares vest that may be
avoided or mitigated by filing an election under Section 83(b) of the Code. 
Such election may be filed only within thirty (30) days after the Award Date. 
The Grantee should consult with a tax advisor to determine the tax consequences
of acquiring the Shares and the advantages and disadvantages of filing a Code
Section 83(b) election.  Should the Grantee choose to make a Code Section 83(b)
election, the Grantee shall use the form attached hereto as Exhibit A.
 
9.            Withholding Taxes.  To the extent that the receipt of the Shares
or the vesting of the Shares results in income to the Grantee for income tax
purposes, the Grantee shall deliver to the Company at the time the Company is
obligated to withhold taxes in connection with such receipt or vesting, as the
case may be, such amount as the Company requires to meet its withholding
obligation under applicable tax laws or regulations, and if the Grantee fails to
do so, the Company has the right and authority to deduct or withhold from other
compensation payable to the Grantee an amount sufficient to satisfy its
withholding obligations.  If the Grantee does not make an election under Code
Section 83(b), the Grantee may satisfy the withholding requirement, in whole or
in part, by electing to have the Company withhold for its own account that
number of Shares otherwise deliverable to the Grantee having an aggregate Fair
Market Value equal to the taxes that the Company determines it must withhold
under applicable tax laws in connection with the vesting of such Shares.  For
the purposes of the foregoing, the Fair Market Value of the Shares to be
withheld shall be determined on the date that the amount of tax to be withheld
is to be determined.
 
10.          Effect of Amendment of Plan.  No discontinuation, modification, or
amendment of the Plan may, without the express written consent of the Grantee,
affect the rights of the Grantee under this Agreement, except as expressly
provided under the Plan.
 
11.         No Limitation on Rights of the Company.  This Agreement shall not in
any way affect the right or power of the Company to make adjustments,
reclassifications, or changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell, or transfer all or any part of its
business or assets.
 
12.          Compliance with Applicable Law.  Notwithstanding anything herein to
the contrary, the Company shall not be obligated to cause to be issued or
delivered any certificates for Shares, unless and until the Company is advised
by its counsel that the issuance and delivery of such certificates is in
compliance with all applicable laws, regulations of governmental authority, and
the requirements of any exchange upon which Shares are traded.  The Company may
require, as a condition of the issuance and delivery of such certificates and in
order to ensure compliance with such laws, regulations, and requirements, that
the Grantees make such covenants, agreements, and representations as the
Company, in its sole discretion, considers necessary or desirable.
 
13.          Agreement Not a Contract of Employment or Other Relationship.  This
Agreement is not a contract of employment or other relationship, and the terms
of employment of the Grantee or other relationship of the Grantee with the
Company shall not be affected in any way by this Agreement except as
specifically provided herein.  The execution of this Agreement shall not be
construed as conferring any legal rights upon the Grantee for a continuation of
an employment or other relationship with the Company, nor shall it interfere
with the right of the Company to discharge the Grantee and to treat him or her
without regard to the effect which such treatment might have upon him or her as
a Grantee.  No benefit granted under this Agreement shall be deemed earned until
it becomes vested in accordance with the terms set forth herein.
 
14.         Notices.  Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally or sent by
certified, registered, or express mail, postage prepaid, return receipt
requested, or by a reputable overnight delivery service.  Any such notice shall
be deemed given when received by the intended recipient.
 

--------------------------------------------------------------------------------

15.          Governing Law.  Except to the extent preempted by applicable law,
this Agreement shall be construed and enforced in accordance with, and governed
by, the laws of the State of Wisconsin without regard to the principles thereof
relating to the conflicts of laws.
 
16.         Receipt of Plan.  The Grantee acknowledges receipt of a copy of the
Plan, and represents that the Grantee is familiar with the terms and provisions
thereof, and hereby accepts the Shares subject to all the terms and provisions
of this Agreement and of the Plan.
 
17.         Successors.  The terms of this Agreement shall be binding upon and
inure to the benefit of the Company, its successors and assigns, and of the
Grantee and the beneficiaries, executors, administrators, heirs and successors
of the Grantee.
 
18.         Severability.  The invalidity or unenforceability of any particular
provision thereof shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision had been omitted.
 
19.         Other Terms and Conditions.  The foregoing does not modify or amend
any terms of the Plan.  To the extent any provisions of the Agreement are
inconsistent or in conflict with any terms or provisions of the Plan, the Plan
shall govern.
 
20.         Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
IN WITNESS WHEREOF, this Agreement has been duly executed effective as of the
Award Date provided herein.
 
 
MERGE HEALTHCARE INCORPORATED
 
 
 
 
By:
 
 
Name:
 
 
Title:


 
 
GRANTEE
 
 
By:

 
 
[Full Legal Name of Participant]

 

--------------------------------------------------------------------------------

Exhibit A
 
ELECTION TO INCLUDE VALUE OF RESTRICTED PROPERTY IN GROSS INCOME IN YEAR OF
TRANSFER UNDER CODE §83(b)


The undersigned (the “Grantee”) hereby elects pursuant to Section 83(b) of the
Internal Revenue Code to report as taxable income for the calendar year
[calendar year] the excess (if any) of the value of the property described below
over the purchase price thereof and supplies the following information in
accordance with the regulations promulgated thereunder.


1.
The name, address, and taxpayer identification number of the undersigned are:

            
Name:
   

 
 
Spouse’s Name:


 
 
Address:
  

 
 
City, State, Zip:


 
 
Social Security Number:


 
 
Spouse’s Social Security Number:
   

 
2.
The property with respect to which this election is being made consists of
[Written Number of Shares Granted] ([Number of Shares Granted]) shares of common
stock (the “Shares”) of MERGE HEALTHCARE INCORPORATED, a Delaware corporation
(the “Company”).



3.
The Shares were acquired on [Date of Grant].



4.
The Shares are subject to forfeiture, subject to the undersigned's continuing
performance of service on behalf of the Company, as set forth in a Restricted
Stock Award Agreement entered into by the undersigned in connection with the
undersigned's acquisition of such Shares.



5.
The fair market value at the time of the grant (determined without regard to any
restrictions, other than those which by their term will never lapse) of the
Shares is U. S. $[X.XX] per Share.  The amount paid by the Grantee for the
Shares is $0.00.



6.
The Shares were acquired by the undersigned in consideration for services.



7.
A copy of this statement will be furnished to the Company.

 
Grantee’s Signature:


 
Grantee (Print Name):
   
 

 
Dated: 
,
[calendar year]



Grantee’s Spouse’s Signature (if applicable):
   

 
Grantee Spouse (Print Name):
   
 

 
Dated: 
   ,
[calendar year]

 
 

--------------------------------------------------------------------------------